Title: To James Madison from John Stokely, 1 March 1808
From: Stokely, John
To: Madison, James



Sir,
ca. March 1, 1808

It seems to me that active means, at this time, are necessary on our Parts for defence on everry quarter, and the parts most detachd & exposed are Intitled to Particular attention.  I conceive above all, New Orleans appears to be in danger.  Upon that City about one fifth of the active citizens of the union wholy depends for a market.  About N. York, and Philadelphia People are numerous & if either of them cities were taken, the strong arm of the neighbouring Citizens would Shortly reclaim them or Either of them, & in the meantime they could recourse to other convenient Tho. inferior Ports.  But Sir the Loss of Orleans compleatly Shuts the door of Commerce Against all the Western People, and easy as it may appear for an army to pass down Ohio & Mississippi rivers, and to wrest that port from the hands of an Enimy, It might be found deficualt.  It is a great distance from any Great Body of our Citizens.  The Mississippi runing through an Extensive uninhabited Country, having a few and only afew commmanding hights upon it, an enimy in Possession of Orleans would Imediatly Strive to Possess Some of These hights which might be easily fortified & Garrisoned, in Such a Manner as to Prevent boats from Passing, (and Floating Batteries cannot be Mannaged on that river).  The British Navy would easily Prevent us from going to Orleans by sea; and to march Troops There by Land would be attended with many Inconveniencies & many deficualties, that is not Generally foreseen.  Conceiving as I do that the Loss of Orleans would be more sensibly felt by our Governmt. than the loss, of any Two or Three other ports in the union, I think it would be Prudent, to provide Some means to Prevent Such a catastrophe.  Suppose an Invitation Should be offered to afew companies or Regiments who Should Volunteer in the defense of that Country, & who Should Occupy Some or all of the hights on the Mississippi but Principally be stationed on them hights, nearest to Orleans and Some at N Orleans according to the direction of the Govr: or Commander at that place & that every Such Volunteer Should find himself a Good Gun (& cloaths at least for 6, months) and that the Public Should after that Term; If Such Soldier or Should be calld or continued in Actual Service allow each and Every Such Soldier or cloaths as is allowed other troops but If Furloughed (as they ought to be, Provided danger Still Seem to threaten distantly) but ought not to be permited to Leave that quarter unless on Some Special Command at any time or unless Permited by the Govr. or Commander in Chief, for the Term of  years, & that at any time when it Should be thought Proper to Furlough Such men that from and after the receiving of Such Furlough every Such  Officer & Soldier  Furloughed in a settled Country Should find him Self in Provisions on being intitled  to one Weeks, Previous notice or one weeks rations at the time of being So furloughed, that Such Officer & Soldier altho on Furlough Should ever be ready to Joyn his Corps, at the Sound of an alarm for and during the time of his ingagement, and that Each Such officer & Soldier Should for Such Service be allowed  acres of Land in Some Part of that Southern Country over and above their Pay cloathing & rations.  I do think Sir that Something of this kind Should be done in order to reinforce that Part of our Country, & Imediately too.  It ought however to be Provided that Those volunteers Should consist of Men from any of the United States, But not from the Teritories.  I am Sir your obedt. Servt (& in hast)

John Stokely


N. B.  This Embargo will prevent hundreds of the Monongalians & Kentucky People from going to Orleans the Ensuing Spring, unless Some Principle Shall be adopted to incurage them, & think the above would do that

